UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

JOHN THOMAS SPURLOCK : CIVIL ACTION NO. 2:17-cV-02'77
REG. # 17866-045

VERSUS : JUDGE ROBERT SUMMERHAYS

AARON JONES, ET AL. : MAGISTRATE JUDGE KAY

JUDGMENT

For the reasons stated in the Report and Reconnnendation [doc. l l] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;

I'I` IS ORDERED that this action be DISMISSED WITHOUT PREJUDICE under Rule

4l(b) of the Federal Ruies of Civil Procedure.

 

THUs DoNE ANI) SIGNED in Chambers this §O day Of WQ@/n WFW ,
,i»»»'

2018. ////M> g

    

 

UNITED sTATES I)ISTRICT JUDGn

ROBERT R. SUMMERHAYS § /:/:)

 

